DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 24 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-20 are currently pending. Claims 1, 3, and 13-14 are amended as per Applicant' s amendment filed on 24 February 2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an information management system and method for snapshots based on virtual machines but fails to teach the combination including the limitations of the claimed invention.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 24 February 2022 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132